 
ASSET PURCHASE AGREEMENT
 
AMONG


TITAN WIRELESS RM, INC.


AND



READY MOBILE, LLC
 


DC CELLULAR VENTURES, LLC
 
ASPER ELIASON PARTNERSHIP
 
ELIASON MANAGEMENT COMPANY, INC.,
 
JAY ELIASON
 
 


DATED AS OF APRIL 8, 2007
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I.
PURCHASE AND SALE OF ASSETS
 
1
1.1.
Sale of Assets
 
1
1.2.
Excluded Assets
 
2
1.3.
Assumed Liabilities; Excluded Liabilities; Employees
 
2
1.4.
Purchase Price; Adjustment; Payment
 
3
1.5.
Purchase Price Allocation
 
4
1.6.
Records and Contracts
 
4
1.7.
Further Assurances
 
4
1.8.
Sales and Transfer Taxes
 
5
1.9.
Transfer of Subject Assets
 
5
       
ARTICLE II.
CLOSING AND TERMINATION
 
5
2.1.
Closing Date
 
5
2.2.
Termination of Agreement
 
5
2.3.
Procedure Upon Termination
 
5
2.4.
Effect of Termination
 
6
       
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE OWNERS
 
6
3.1.
Organization and Good Standing
 
6
3.2.
Authorization of Agreement
 
6
3.3.
Ownership of Seller
 
6
3.4.
No Subsidiaries
 
6
3.5.
Conflicts; Consents of Third Parties
 
7
3.6.
Ownership and Transfer of Assets
 
7
3.7.
Financial Statements
 
7
3.8.
Absence of Certain Developments
 
8

 
-i-

--------------------------------------------------------------------------------


 
3.9.
Taxes
 
9
3.10.
Real Property
 
11
3.11.
Tangible Personal Property
 
12
3.12.
Intangible Property
 
12
3.13.
Material Contracts
 
13
3.14.
Employee Benefits
 
13
3.15.
Labor
 
14
3.16.
Litigation
 
15
3.17.
Compliance with Laws; Permits
 
15
3.18.
Environmental Matters
 
15
3.19.
Insurance
 
16
3.20.
Inventories; Receivables; Payables
 
16
3.21.
Customers and Suppliers
 
16
3.22.
No Misrepresentations
 
16
3.23.
Financial Advisors
 
16
3.24.
Patriot Act
 
17
       
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PURCHASER
 
17
4.1.
Organization and Good Standing
 
17
4.2.
Authorization of Agreement
 
17
4.3.
Conflicts; Consents of Third Parties
 
18
4.4.
Litigation
 
18
4.5.
Financial Advisors
 
18
4.6.
Patriot Act
 
18
4.7.
No Misrepresentations
 
18

 
-ii-

--------------------------------------------------------------------------------


 
ARTICLE V.
COVENANTS
 
19
5.1.
Access to Information
 
19
5.2.
Conduct of the Business Pending the Closing
 
19
5.3.
Consents
 
20
5.4.
Other Actions
 
20
5.5.
No Solicitation
 
21
5.6.
Conduct of the Business by Purchaser
 
21
5.7.
Preservation of Records
 
21
5.8.
Publicity
 
22
5.9.
Use of Name
 
22
       
ARTICLE VI.
CONDITIONS TO CLOSING
 
22
6.1.
Conditions Precedent to Obligations of Purchaser
 
22
6.2.
Conditions Precedent to Obligations of the Seller and Owners
 
23
 
   
 
ARTICLE VII.
DOCUMENTS TO BE DELIVERED
 
24
7.1.
Documents to be Delivered by the Seller
 
24
7.2.
Documents to be Delivered by the Purchaser
 
24
       
ARTICLE VIII.
NON-COMPETITION, NON-SOLICITATION
 
24
8.1.
Non-competition
 
24
8.2.
Non-solicitation
 
25
8.3.
Exception
 
25
       
ARTICLE IX.
INDEMNIFICATION
 
25
9.1.
Indemnification
 
25
9.2.
Limitations on Indemnification
 
26
9.3.
Indemnification Procedures
 
27

 
-iii-

--------------------------------------------------------------------------------


 
ARTICLE X.
MISCELLANEOUS
 
28
10.1.
Payment of Sales, Use or Similar Taxes
 
28
10.2.
Survival of Representations and Warranties
 
28
10.3.
Expenses
 
28
10.4.
Specific Performance
 
28
10.5.
Further Assurances
 
28
10.6.
Submission to Jurisdiction; Consent to Service of Process
 
28
10.7.
Entire Agreement; Amendments and Waivers
 
29
10.8.
Table of Contents and Headings
 
29
10.9.
Notices
 
29
10.10.
Severability
 
30
10.11.
Binding Effect; Assignment
 
30

 
-iv-

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT, dated as of April 8, 2007 (the “Agreement”), between
Titan Wireless RM, Inc., a Delaware corporation (the “Purchaser”), Ready Mobile,
LLC, an Iowa limited liability company (the “Seller”), and DC Cellular Ventures,
LLC; Asper Eliason Partnership; Eliason Management Company, Inc.; and Jay
Eliason (the “Owners”).
 
WITNESSETH:
 
WHEREAS, subject to the terms and conditions hereof, Seller desires to sell,
transfer and assign to Purchaser, and Purchaser desires to purchase from Seller,
all of the properties, rights and assets constituting the business of Seller,
which is engaged in the creation, marketing, and distribution of prepaid
telephone products for the wireless markets (the “Business”); and
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I.
PURCHASE AND SALE OF ASSETS.
 
1.1.  Sale of Assets. Seller agrees to sell, assign, transfer and deliver to
Purchaser, and Purchaser agrees to purchase from Seller, all of Seller’s right,
title and interest in and to all of the properties, assets and business of the
Business, of every kind and description, tangible and intangible, real, personal
or mixed, and wherever located, but excluding the Excluded Assets, including,
without limitation, the following:
 
(a) Equipment. All assets of any kind or nature, including all fixed assets,
equipment, furniture, fixtures, leasehold improvements located within the
Seller’s office located at 955 Kacena Road Suite A, Hiawatha, Iowa 52233,
equipment co-located at 155 North 400 W, Salt Lake City, Utah, inventory, office
materials, software, supplies and other tangible personal property of every kind
and description owned by Seller and used or held for use in connection with the
Business, all as set forth on Schedule 1.1(a) attached hereto (“Equipment”);
 
(b) Contracts. All of the rights of Seller under, and interest of Seller in and
to, all contracts relating to the Business, a true, correct and complete list of
which contracts is attached hereto as Schedule 1.1(b) (“Contracts”);
 
(c) Intellectual Property. All of Seller’s Intellectual Property relating to the
Business, as set forth on Schedule 1.1(c) attached hereto;
 
(d) Goodwill. All of the goodwill of Seller in, and the going concern value of,
the Business, and all of the business and customer lists and accounts,
proprietary information, marketing materials and trade secrets related to the
Business;
 
(e) Claims. All claims, entitlements, rebates, refunds, settlements, awards or
other rights related to any Assets or the operation of the Business prior to the
Closing Date; and
 

--------------------------------------------------------------------------------


 
(f) Records. All of Seller’s customer logs, location files and records, and
other business files and records, in each case relating to the Business.
 
The assets, properties and business of Seller being sold to and purchased by
Purchaser under this Section 1.1 are referred to herein collectively as the
“Assets.”
 
1.2.  Excluded Assets. There shall be excluded from the Assets and retained by
Seller, (the “Excluded Assets”) all accounts receivable, all unbilled revenue
and all assets identified on Schedule 1.2 attached hereto, and all other assets
of Seller which are not used or held for use in connection with the Business or
otherwise necessary to the operation of the Business; and
 
1.3.  Assumed Liabilities; Excluded Liabilities; Employees.
 
(a) Assumed Liabilities. Purchaser shall accept and assume, and shall become and
be fully liable and responsible for, and other than as expressly set forth
herein Seller shall have no further liability or responsibility for or with
respect to, (i) liabilities and obligations arising out of events occurring on
and after the Closing Date related to Purchaser’s ownership of the Assets and
Purchaser’s operation of the Business after the consummation of the transactions
contemplated herein; (ii) all obligations and liabilities of Seller which are to
be performed after the Closing Date arising under the Contracts; and (iii) the
liabilities identified on Schedule 1.3(a) attached hereto (collectively with the
assumed lease described in Section 1.3 (d), the “Assumed Liabilities”). The
assumption of the Assumed Liabilities by Purchaser hereunder shall not enlarge
any rights of third parties under contracts or arrangements with Purchaser or
Seller or any of their respective affiliates or subsidiaries.
 
(b) Excluded Liabilities. It is expressly understood that, except for the
Assumed Liabilities, Purchaser shall not assume, pay or be liable for any
liability or obligation of Seller of any kind or nature at any time existing or
asserted, whether, known, unknown, fixed, contingent or otherwise, not
specifically assumed herein by Purchaser, and any liability or obligation
relating to, resulting from or arising out of (i) the Excluded Assets, (ii) the
employees of the Business or (iii) any fact existing or event occurring prior
to, or relating to the operation of the Business prior to, the date hereof.
 
(c) Employees, Wages and Benefits.
 
(i) Seller shall terminate or reassign all of its employees related to the
Business effective as of the Closing Date. Effective as of the Closing Date
Purchaser shall enter into employment agreements with Dennis Henderson, Fred
Haumesser and Glen Jasper substantially in the form attached hereto as Exhibit
B. Purchaser shall not assume or have any obligations or liabilities with
respect to other such employees or such terminations, including, without
limitation, any severance obligation.
 
(ii) Purchaser specifically reserves the right, on or after the date hereof, to
employ or reject any of Seller’s employees (other than Dennis Henderson, Fred
Haumesser, Glen Jasper) or other applicants in its sole and absolute discretion.
Nothing in this Agreement shall be construed as a commitment or obligation of
Purchaser to accept for employment, or otherwise continue the employment of, any
of Seller’s employees, other than as expressly set forth herein, and no employee
shall be a third party beneficiary of this Agreement.
 
-2-

--------------------------------------------------------------------------------


 
(iii) Seller shall pay all wages, salaries, commissions, and the cost of all
fringe benefits provided to its employees which shall have become due for work
performed as of and through the date hereof, and Seller shall collect and pay
all Taxes in respect of such wages, salaries, commissions and benefits.
 
(iv) Seller acknowledges and agrees that Purchaser shall not acquire any rights
or interests of Seller in, or assume or have any obligations or liabilities of
Seller under, any benefit plans maintained by Seller, or for the benefit of any
employees of Seller, including, without limitation, obligations for severance.
 
(d) Assumed Lease. Purchaser shall assume all lease obligations as described in
Schedule 1.3(d).
 
1.4 Purchase Price. (a) The consideration for the Assets shall be fifty-five
(55%) percent of earnings before interest, depreciation, taxes and amortization
(EBITDA) for the first thirty-six (36) months subsequent to the Closing, payable
monthly in arrears. The EBITDA of the Business will be calculated by subtracting
(1) 58% of recurring revenue from refill pins for costs associated with the
Sprint MVNO cost of goods sold, (2) 16.0% for months 1-12, 15.5% for months
13-24 and 15% for months 25-36 of all recurring revenue from refill pins for
variable costs of goods sold associated with refill pin revenue including but
not limited to USF, billing, customer service, printing, shipping and
commissions, (3) 110% of recurring revenue from handset sales (4) $150,000 per
month for months 1-6, $160,000 per month for months 7-12, $170,000 per month for
months 13-24 and $180,000 per month for months 25-36 for fixed charges and (5)
any amortization of MDF contracts for the applicable periods from recurring
revenue derived from the Retail Chain Channel. For purposes of this EBITDA
computation the business of the Seller shall be the wireless business done in
the Retail Chain Channel. To further define the channel of the Seller, it
represents wireless sales in retail chains that have more than 25 locations. For
purposes of this EBITDA computation the amortization of MDF contracts shall be
the amortization of funds paid to retailers in the Retail Chain Channel by the
Buyer either as part of the assumption of liabilities in this agreement or funds
paid to acquire contracts during the earn out period and will not include any
amounts paid by the Seller.  The amortization will evenly spread out monthly
over the life of the contract and for contracts acquired in months 25-36 the
amortization will be based on a minimum term of two years.
 
(b) Until such time as the payments described in (i) and (ii) below have totaled
the amount set forth in Schedule 1.4 (a) as attached, 40% of the payment for
each of the 36 months shall be delivered to Seller by wire transfer on or before
the 15th day following the last day of each such month and 60% of the payment
for each of the 36 months shall either: (i) be delivered to Sprint by wire
transfer on or before the 15th day following the last day of such month in
satisfaction of amounts due to Sprint that occurred prior to the acquisition or
(ii) used to offset amounts paid to Sprint by Purchaser or any of its affiliates
in connection with that certain transfer agreement as attached in Exhibit
1.4(b). On or before the 15th day following the last day of each month,
Purchaser shall deliver to Seller proof of any and all payments to Sprint in
form reasonably satisfactory to Seller. After the 60% payments have totaled the
amount set forth in Schedule 1.4(a), 100% of the payment due shall be delivered
to Seller by wire transfer on or before the 15th day following the last day of
each such month. Wire transfer instructions are attached hereto as Schedule
1.4(b), which instructions may be modified from time to time by the Seller and
or Sprint as appropriate, upon 5 business days advance written notice to
Purchaser
 
-3-

--------------------------------------------------------------------------------




(c) Purchaser shall prepare and deliver to Seller a computation of actual EBITDA
for the Business for each month, which computation shall be delivered to Seller
on or before the 15th day following the last day of each such month. Purchaser
shall provide Seller with full access at all reasonable times to the books,
records, work papers, information and employees of Purchaser applicable to the
Business, and shall provide information to and cooperate with Seller in each
case as necessary or useful for review of each EBITDA computation.


(d) Seller shall have 30 days after receipt of each monthly EBITDA computation
to express any objections. The respective EBITDA computation shall become final,
binding and conclusive unless Seller has given written notice of its
disagreement (the "Disagreement Notice") prior to expiration of such 30-day
period, which Disagreement Notice shall specify in reasonable detail the nature
of any disagreement so asserted. Seller and Purchaser and their authorized
representatives agree to meet and confer in good faith to resolve any such
dispute within 10 days of the delivery of such Disagreement Notice. In the event
that the parties cannot agree on the aggregate amount of the Purchase Price
within 30 days after the expiration of the first thirty-six (36) months
subsequent to the Closing, the parties shall jointly retain Grant Thornton LLP
accounting firm in Kansas City, Missouri (the "Accounting Arbitrator") to
investigate and resolve disputed items. Each party agrees to execute a
reasonable engagement letter if requested by the Accounting Arbitrator. Seller
and Purchaser will each make available to the Accounting Arbitrator interviews
with such individuals and such information, books and records as may be
reasonably required by the Accounting Arbitrator to issue its written report.
Nothing herein shall be construed to require the Accounting Arbitrator to follow
the rules or procedures of any arbitration association. The Accounting
Arbitrator shall be authorized to investigate and resolve only those items
applicable to matters that are disputed by the parties.


1.5.  Purchase Price Allocation. Purchaser and Seller shall mutually agree on
the allocation of the Purchase Price. Such allocation shall be binding upon
Purchaser and Seller for all purposes (including financial accounting purposes,
financial and regulatory reporting purposes and tax purposes). Purchaser and
Seller each further agrees to file its Federal income tax returns and its other
tax returns reflecting such allocation, Form 8594 and any other reports required
by Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”).
 
1.6.  Records and Contracts. Seller shall deliver to Purchaser all of the
Contracts, with such assignments thereof and consents to assignments as are
necessary to assure Purchaser of the full benefit of the same. Seller shall also
deliver to Purchaser all of Seller’s files and records constituting Assets.
 
1.7.  Further Assurances. Seller shall, from time to time after the consummation
of the transactions contemplated herein, at the request of Purchaser and without
further consideration, execute and deliver further instruments of transfer and
assignment and take such other action as Purchaser may reasonably require to
more effectively transfer and assign to, and vest in, Purchaser the Assets free
and clear of all Liens.
 
-4-

--------------------------------------------------------------------------------


 
1.8.  Sales and Transfer Taxes. All sales, transfer, use, recordation,
documentary, stamp, excise taxes, personal property taxes, fees and duties
(including any real estate transfer taxes) under applicable law incurred in
connection with this Agreement or the transactions contemplated hereby will be
borne and paid by Purchaser.
 
1.9.  Transfer of Subject Assets. Seller shall deliver or cause to be delivered
to Purchaser good and sufficient instruments of transfer transferring to
Purchaser title to all of the Assets, together with all required consents. Such
instruments of transfer (a) shall contain appropriate warranties and covenants
which are usual and customary for transferring the type of property involved
under the laws of the jurisdictions applicable to such transfers, (b) shall be
in form and substance reasonably satisfactory to Purchaser and its counsel, (c)
shall effectively vest in Purchaser good and marketable title to all of the
Assets free and clear of all Liens (as hereafter defined), and (d) where
applicable, shall be accompanied by evidence of the discharge of all Liens
against the Assets.
 
ARTICLE II.
CLOSING AND TERMINATION
 
2.1.  Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 6.1 and 6.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the closing of the sale and purchase of the Assets
provided for in Section 1.1 hereof (the “Closing”) shall take place at the
offices of Sichenzia Ross Friedman Ference LLP located at 1065 Avenue of the
Americas, 21st Floor, New York, NY 10018 (or at such other place as the parties
may mutually agree upon) on May 9, 2007. The date on which the Closing shall be
held is referred to in this Agreement as the “Closing Date”
 
2.2.  Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:
 
(a) at the election of the Seller or the Purchaser on or after May 15, 2007, if
the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;
 
(b) by mutual written consent of the Seller and the Purchaser; or
 
(c) by the Seller or the Purchaser if there shall be in effect a final
nonappealable order of a court, government or governmental agency or body of
competent jurisdiction (“Governmental Body”) of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence).
 
2.3.  Procedure Upon Termination. In the event of termination and abandonment by
the Purchaser or the Seller, or both, pursuant to Section 2.2 hereof, written
notice thereof shall forthwith be given to the other party or parties, and this
Agreement shall terminate, and the purchase of the Assets hereunder shall be
abandoned, without further action by the Purchaser or the Seller. If this
Agreement is terminated as provided herein each party shall redeliver all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same.
 
-5-

--------------------------------------------------------------------------------


 
2.4.  Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to the Purchaser or
the Seller; provided, however, that nothing in this Section 2.4 shall relieve
the Purchaser or the Seller of any liability for a breach of this Agreement.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE OWNERS
 
The Seller and the Owners, jointly and severally hereby represent and warrant to
the Purchaser that:
 
3.1.  Organization and Good Standing. The Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization as set forth above and has all requisite
company power and authority to own, lease and operate its properties and to
carry on its business as now conducted. The Seller is duly qualified or
authorized to do business as a foreign limited liability company and is in good
standing under the laws of each jurisdiction in which it owns or leases real
property and each other jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where failure to be so qualified would not have a material adverse effect on the
business, assets or financial condition of the Seller taken as a whole
(“Material Adverse Effect”). 
 
3.2.  Authorization of Agreement. The Seller and the Owners have all requisite
corporate or personal, as the case may be, power, authority and legal capacity
to execute and deliver this Agreement, and each other agreement, document, or
instrument or certificate contemplated by this Agreement or to be executed by
the Seller or the Owners in connection with the consummation of the transactions
contemplated by this Agreement (together with this Agreement, the “Seller
Documents”), and to consummate the transactions contemplated hereby and thereby.
This Agreement has been, and each of the Seller Documents will be at or prior to
the Closing, duly and validly executed and delivered by the Seller or the Owners
and (assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each of the Seller Documents
when so executed and delivered will constitute, legal, valid and binding
obligations of the Seller, enforceable against the Seller or the Owners, as
applicable, in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
3.3.  Ownership of Seller. The Owners collectively own 57.5807% of the interests
of the Seller, free and clear of any and all liens, charges or encumbrances or
any kind or nature.
 
3.4.  No Subsidiaries. The Seller has no subsidiaries.
 
-6-

--------------------------------------------------------------------------------


 
3.5.  Conflicts; Consents of Third Parties. 
 
(a) Except as set forth in Schedule 3.5(a), none of the execution and delivery
by the Seller or Owners of this Agreement and the Seller Documents, the
consummation of the transactions contemplated hereby or thereby, or compliance
by the Seller with any of the provisions hereof or thereof will (i) conflict
with, or result in the breach of, any provision of the certificate or formation
of the Seller; (ii) conflict with, violate, result in the breach or termination
of, or constitute a default under any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which the Seller or any Owner is
a party or by which any of them or any of their respective properties or assets
is bound; (iii) violate any statute, rule, regulation, order or decree of any
governmental body or authority by which the Seller is bound; or (iv) result in
the creation of any Lien upon the properties or assets of the Seller except, in
case of clauses (ii), (iii) and (iv), for such violations, breaches or defaults
as would not, individually or in the aggregate, have a Material Adverse Effect.
 
(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or Governmental Body
is required on the part of the Seller, the Seller in connection with the
execution and delivery of this Agreement or the Seller Documents, or the
compliance by the Seller as the case may be, with any of the provisions hereof
or thereof.
 
3.6.  Ownership and Transfer of Assets. Except as set forth on Schedule 3.6,
Seller has good and marketable title to all of the Assets free and clear of all
mortgages, pledges, security interests, charges, liens, restrictions and
encumbrances of any kind (collectively, “Liens”) whatsoever. Upon the sale,
assignment, transfer and delivery of the Assets to the Purchaser hereunder and
under the Seller Documents, there will be vested in the Purchaser good,
marketable and indefeasible title to the Assets, free and clear of all Liens.
The Assets include all of the assets and properties (i) held for use by Seller
to conduct the Business as presently conducted and (ii) necessary for Purchaser
to operate the Business in the same manner as such business is currently
operated by Seller. All of the tangible Assets are in good repair, have been
well maintained and are in good operating condition, do not require any material
modifications or repairs, and comply in all material respects with applicable
laws, ordinances and regulations, ordinary wear and tear excepted. 
 
3.7.  Financial Statements. The Seller has delivered or caused to be delivered
to the Purchaser copies of (i) the balance sheets of the Seller as at December
31, 2006 and 2005 and the related statements of income of the Seller for the
years then ended (such statements are referred to herein as the “Seller
Financial Statements”). Each of the Seller Financial Statements is complete and
correct in all material respects, will be prepared in conformity with the
practices consistently applied by the Seller without modification of the
accounting principles used in the preparation thereof and will present fairly
the financial position, results of operations of the Seller as at the dates and
for the periods indicated. For the purposes hereof, the unaudited but reviewed
consolidated balance sheet of the Seller as at December 31, 2006 is referred to
as the “Seller Balance Sheet” and December 31, 2006 is referred to as the
“Seller Balance Sheet Date”. 
 
-7-

--------------------------------------------------------------------------------


 
3.8.  Absence of Certain Developments. Except as expressly contemplated by this
Agreement or as set forth on Schedule 3.8, since the date of the Seller Balance
Sheet Date:
 
(i) there has not been an event which had a Material Adverse Effect nor has
there occurred any event which, to the knowledge of the Seller, is reasonably
likely to result in a Material Adverse Effect;
 
(ii) there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Seller having a
replacement cost of more than $5,000 for any single loss or $20,000 for all such
losses;
 
(iii) there has not been any declaration, setting aside or payment of any
distribution in respect of any membership interest of the Seller or any
repurchase, redemption or other acquisition by the Seller of any outstanding
membership, or other ownership interest in, the Seller;
 
(iv) the Seller has not awarded or paid any bonuses to employees of the Seller
with respect to the fiscal year ended 2006, except to the extent accrued on the
Seller Balance Sheet or entered into any employment, deferred compensation,
severance or similar agreement (nor amended any such agreement) or agreed to
increase the compensation payable or to become payable by it to any of the
Seller’s directors, officers, employees, agents or representatives or agreed to
increase the coverage or benefits available under any severance pay, termination
pay, vacation pay, company awards, salary continuation for disability, sick
leave, deferred compensation, bonus or other incentive compensation, insurance,
pension or other employee benefit plan, payment or arrangement made to, for or
with such directors, officers, employees, agents or representatives (other than
normal increases in the ordinary course of business consistent with past
practice and that in the aggregate have not resulted in a material increase in
the benefits or compensation expense of the Seller or to provide incentives to
increase sales of products in the Business);
 
(v) there has not been any change by the Seller in accounting or Tax reporting
principles, methods or policies;
 
(vi) the Seller has not entered into any transaction or Contract or conducted
its business other than in the ordinary course consistent with past practice;
 
(vii) the Seller has not failed to promptly pay and discharge current
liabilities except where disputed in good faith by appropriate proceedings;
 
(viii) the Seller has not made any loans, advances or capital contributions to,
or investments in, any Person or paid any fees or expenses to the Seller or any
Affiliate of the Seller;
 
(ix) the Seller has not mortgaged, pledged or subjected to any Lien any of its
assets, or acquired any assets or sold, assigned, transferred, conveyed, leased
or otherwise disposed of any assets of the Seller, except for assets acquired or
sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
ordinary course of business consistent with past practice;
 
-8-

--------------------------------------------------------------------------------


 
(x) the Seller has not discharged or satisfied any Lien, or paid any obligation
or liability (fixed or contingent), except in the ordinary course of business
consistent with past practice and which, in the aggregate, would not be material
to the Seller;
 
(xi) the Seller has not canceled or compromised any debt or claim or amended,
canceled, terminated, relinquished, waived or released any Contract or right
except in the ordinary course of business consistent with past practice and
which, in the aggregate, would not be material to the Seller;
 
(xii) the Seller has not made or committed to make any capital expenditures or
capital additions or betterments in excess of $25,000 individually or $100,000
in the aggregate;
 
(xiii) the Seller has not instituted or settled any material legal proceeding;
and
 
(xiv) the Seller has not agreed to do anything set forth in this Section 3.8.
 
3.9.  Taxes.
 
(a) Except as set forth on Schedule 3.9, to the best of the Seller’s knowledge,
(A) all Tax returns required to be filed by or on behalf of the Seller have been
properly prepared and duly and timely filed with the appropriate taxing
authorities in all jurisdictions in which such Tax returns are required to be
filed (after giving effect to any valid extensions of time in which to make such
filings), and all such Tax returns were true, complete and correct in all
material respects; (B) all Taxes payable by or on behalf of the Seller or in
respect of its income, assets or operations have been fully and timely paid, and
adequate reserves or accruals for Taxes have been provided in the Seller Balance
Sheet with respect to any period for which Tax Returns have not yet been filed
or for which Taxes are not yet due and owing; and (C) the Seller has not
executed or filed with the Internal Revenue Service (the “IRS”) or any other
taxing authority any agreement, waiver or other document or arrangement
extending or having the effect of extending the period for assessment or
collection of Taxes (including, but not limited to, any applicable statute of
limitation), and no power of attorney with respect to any Tax matter is
currently in force. “Tax or Taxes” means all federal, state, local or other
taxes or similar governmental charges, fees, levies or assessments.
 
(b) The Seller has complied in all material respects with all applicable laws
(as defined in Section 3.18), rules and regulations relating to the payment and
withholding of Taxes and has duly and timely withheld from employee salaries,
wages and other compensation and has paid over to the appropriate taxing
authorities all amounts required to be so withheld and paid over for all periods
under all Laws.
 
(c) Purchaser has received complete copies of (A) all federal, state, local and
foreign income or franchise Tax Returns of the Seller relating to the taxable
periods since 2004 and (B) any audit report issued within the last three years
relating to any material Taxes due from or with respect to the its income,
assets or operations. All income and franchise Tax returns filed by or on behalf
of the Seller for the taxable years ended on the respective dates set forth on
Schedule 3.9 have been examined by the relevant taxing authority or the statute
of limitations with respect to such Tax Returns has expired.
 
-9-

--------------------------------------------------------------------------------


 
(d) Schedule 3.9 lists all material types of Taxes paid and material types of
Tax returns filed by or on behalf of the Seller. Except as set forth on Schedule
3.9 no claim has been made by a taxing authority in a jurisdiction where the
Seller does not file Tax Returns such that it is or may be subject to taxation
by that jurisdiction.
 
(e) Except as set forth on Schedule 3.9, all deficiencies asserted or
assessments made as a result of any examinations by the IRS or any other taxing
authority of the Tax Returns of or covering or including the Seller that are
owed by the Seller have been fully paid, and there are no other audits or
investigations by any taxing authority in progress, nor has the Seller received
any written notice from any taxing authority that it intends to conduct such an
audit or investigation. No issue has been raised in writing by a federal, state,
local or foreign taxing authority in any current or prior examination which, by
application of the same or similar principles, could reasonably be expected to
result in a proposed deficiency for any subsequent taxable period.
 
(f) Except as set forth on Schedule 3.9, the Seller has not (A) agreed to or is
not required to make any adjustments pursuant to Section 481(a) of the Code or
any similar provision of state, local or foreign law by reason of a change in
accounting method initiated by the Seller or has any knowledge that the IRS has
proposed any such adjustment or change in accounting method, or has any
application pending with any taxing authority requesting permission for any
changes in accounting methods that relate to the business or operations of the
Seller, (B) executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of state, local or foreign law with respect to the Seller, or (C) requested any
extension of time within which to file any Tax Return, which Tax Return has
since not been filed within the period of limitations.
 
(g) No property owned by the Seller is (i) property required to be treated as
being owned by another Person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended and in effect immediately prior to
the enactment of the Tax Reform Act of 1986, (ii) constitutes “tax-exempt use
property” within the meaning of Section 168(h)(1) of the Code or (iii) is
“tax-exempt bond financed property” within the meaning of Section 168(g) of the
Code.
 
(h) The Seller is not a foreign person within the meaning of Section 1445 of the
Code.
 
(i) The Seller is not a party to any tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing.
 
(j) There is no contract, agreement, plan or arrangement covering any person
that, individually or collectively, could give rise to the payment of any amount
that would not be deductible by the Purchaser, the Affiliates or their
respective affiliates by reason of Section 280G of the Code, or would constitute
compensation in excess of the limitation set forth in Section 162(m) of the
Code.
 
(k) The Seller is not subject to any private letter ruling of the IRS or
comparable rulings of other taxing authorities.
 
-10-

--------------------------------------------------------------------------------


 
(l) There are no liens as a result of any unpaid Taxes upon any of the assets of
the Seller.
 
(m) Except as set forth on Schedule 3.9, the Seller has no elections in effect
for federal income tax purposes under Sections 108, 168, 441, 463, 472, 1017,
1033 or 4977 of the Code.
 
(n) The Seller has never owned any Subsidiaries and has never been a member of
any consolidated, combined or affiliated group of corporations for any Tax
purposes.
 
3.10.  Real Property.
 
(a) Seller does not own any interest in any real property. Schedule 3.10(a) sets
forth a complete list of all real property and interests in real property leased
by the Seller (individually, a “Real Property Lease” and the real properties
specified in such leases being referred to herein individually as a “Seller
Property” and collectively as the “Seller Properties”) as lessee or lessor. The
Seller Property constitutes all interests in real property currently used or
currently held for use in connection with the Business of the Seller and which
are necessary for the continued operation of the Business of the Seller as the
Business is currently conducted. The Seller has a valid and enforceable
leasehold interest under each of the Real Property Leases, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and Seller has not received any written notice
of any default or event that with notice or lapse of time, or both, would
constitute a default by the Seller under any of the Real Property Leases. All of
the Seller Property, buildings, fixtures and improvements thereon owned or
leased by the Seller are in good operating condition and repair (subject to
normal wear and tear). The Seller has delivered or otherwise made available to
the Purchaser true, correct and complete copies of the Real Property Leases,
together with all amendments, modifications or supplements, if any, thereto.
 
(b) The Seller has all material certificates of occupancy and Permits of any
Governmental Body necessary or useful for the current use and operation of each
Seller Property, and the Seller has fully complied with all material conditions
of the Permits applicable to it. No default or violation, or event that with the
lapse of time or giving of notice or both would become a default or violation,
has occurred in the due observance of any Permit.
 
(c) There does not exist any actual or, to the best knowledge of the Seller,
threatened or contemplated condemnation or eminent domain proceedings that
affect any Seller Property or any part thereof, and the Seller has not received
any notice, oral or written, of the intention of any Governmental Body or other
Person to take or use all or any part thereof.
 
(d) The Seller has not received any written notice from any insurance company
that has issued a policy with respect to any Seller Property requiring
performance of any structural or other repairs or alterations to such Seller
Property.
 
-11-

--------------------------------------------------------------------------------


 
(e) The Seller does not own or hold, and is not obligated under or a party to,
any option, right of first refusal or other contractual right to purchase,
acquire, sell, assign or dispose of any real estate or any portion thereof or
interest therein.
 
3.11.  Tangible Personal Property.
 
(a) Schedule 3.11(a) sets forth all leases of personal property (“Personal
Property Leases”) involving annual payments in excess of $5,000 relating to
personal property used in the business of the Seller or to which the Seller is a
party or by which the properties or assets of the Seller is bound. The Seller
has delivered or otherwise made available to the Purchaser true, correct and
complete copies of the Personal Property Leases, together with all amendments,
modifications or supplements thereto.
 
(b) The Seller has a valid leasehold interest under each of the Personal
Property Leases under which it is a lessee, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and there is no default under any Personal
Property Lease by the Seller, or, to the best knowledge of the Seller, by any
other party thereto, and no event has occurred that with the lapse of time or
the giving of notice or both would constitute a default thereunder.
 
(c) The Seller has good and marketable title to all of the items of tangible
personal property reflected in the Seller Balance Sheet (except as sold or
disposed of subsequent to the date thereof in the ordinary course of business
consistent with past practice), free and clear of any and all liens other than
as set forth on Schedule 3.11. All such items of tangible personal property
which, individually or in the aggregate, are material to the operation of the
business of the Seller are in good condition and in a state of good maintenance
and repair (ordinary wear and tear excepted) and are suitable for the purposes
used.
 
(d) All of the items of tangible personal property used by the Seller under the
Personal Property Leases are in good condition and repair (ordinary wear and
tear excepted) and are suitable for the purposes used.
 
3.12.  Intangible Property. Schedule 3.12 contains a complete and correct list
of each patent, trademark, trade name, service mark and copyright owned or used
by the Seller as well as all registrations thereof and pending applications
therefor, and each license or other agreement relating thereto. Except as set
forth on Schedule 3.12, each of the foregoing is owned by the party shown on
such Schedule as owning the same, free and clear of all mortgages, claims,
liens, security interests, charges and encumbrances and is in good standing and
not the subject of any challenge. There have been no claims made and the Seller
has not received any notice or otherwise knows or has reason to believe that any
of the foregoing is invalid or conflicts with the asserted rights of others. The
Seller possesses, owns or licenses all patents, patent licenses, trade names,
trademarks, service marks, brand marks, brand names, copyrights, know-how,
formulate and other proprietary and trade rights necessary for the conduct of
its business as now conducted, not subject to any restrictions and without any
known conflict with the rights of others and has not forfeited or otherwise
relinquished any such patent, patent license, trade name, trademark, service
mark, brand mark, brand name, copyright, know-how, formulate or other
proprietary right necessary for the conduct of its business as conducted on the
date hereof. The Seller is not under any obligation to pay any royalties or
similar payments in connection with any license to any Affiliate thereof. As
used in this Agreement, “Affiliate” means, with respect to any person, any other
person directly or indirectly controlling, controlled by or under common control
with such person and for purposes of individuals, Affiliates would include an
individual’s spouse and minor children.
 
-12-

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, Seller’s rights in the trademark “MOJO MOBILE”,
the subject of United States Trademark Application No. 78/722455, have been the
subject of a claim asserted by WorldGate Service, Inc. of Trevose, Pennsylvania.
Seller has fully disclosed the matter to Purchaser, and subject to compensation
paid to Purchaser of Seller of $10,000 USD, the sufficiency of which is agreed
to be adequate, Purchaser agrees to assume full responsibility for the matter.
 
3.13.  Material Contracts. Schedule 3.13 sets forth all of the following
Contracts to which the Seller is a party or by which it is bound (collectively,
the “Material Contracts”): (i) Contracts with any current officer or director of
the Seller; (ii) Contracts with any labor union or association representing any
employee of the Seller; (iii) Contracts pursuant to which any party is required
to purchase or sell a stated portion of its requirements or output from or to
another party; (iv) Contracts for the sale of any of the assets of the Seller
other than in the ordinary course of business or for the grant to any person of
any preferential rights to purchase any of its assets; (v) joint venture
agreements; (vi) material Contracts containing covenants of the Seller not to
compete in any line of business or with any person in any geographical area or
covenants of any other person not to compete with the Seller in any line of
business or in any geographical area; (vii) Contracts relating to the
acquisition by the Seller of any operating business or the capital stock of any
other person; (viii) Contracts relating to the borrowing of money; or (ix) any
other Contracts, other than Real Property Leases, which involve the expenditure
of more than $50,000 in the aggregate or $20,000 annually or require performance
by any party more than one year from the date hereof. There have been made
available to the Purchaser, its affiliates and their representatives true and
complete copies of all of the Material Contracts. Except as set forth on
Schedule 3.13, all of the Material Contracts and other agreements are in full
force and effect and are the legal, valid and binding obligation of the Seller,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). Except as set forth on Schedule 3.13, the
Seller is not in default in any material respect under any Material Contracts,
nor, to the knowledge of the Seller, is any other party to any Material Contract
in default thereunder in any material respect.
 
3.14.  Employee Benefits.
 
(a) Schedule 3.14(a) sets forth a complete and correct list of (i) all “employee
benefit plans”, as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and any other pension plans or
employee benefit arrangements, programs or payroll practices (including, without
limitation, severance pay, vacation pay, company awards, salary continuation for
disability, sick leave, retirement, deferred compensation, bonus or other
incentive compensation, stock purchase arrangements or policies,
hospitalization, medical insurance, life insurance and scholarship programs)
maintained by the Seller or to which the Seller contributes or is obligated to
contribute thereunder with respect to employees of the Seller (“Employee Benefit
Plans”) and (ii) all “employee pension plans”, as defined in Section 3(2) of
ERISA, maintained by the Seller or any trade or business (whether or not
incorporated) which are under control, or which are treated as a single
employer, with Seller under Section 414(b), (c), (m) or (o) of the Code (“ERISA
Affiliate”) or to which the Seller or any ERISA Affiliate contributed or is
obligated to contribute thereunder (“Pension Plans”). Schedule 3.14(a)
identifies, in separate categories, Employee Benefit Plans or Pension Plans that
are (i) subject to Section 4063 and 4064 of ERISA (“Multiple Employer Plans”),
(ii) multiemployer plans (as defined in Section 4001(a)(3) of ERISA)
(“Multiemployer Plans”) or (iii) “benefit plans”, within the meaning of Section
5000(b)(1) of the Code providing continuing benefits after the termination of
employment (other than as required by Section 4980B of the Code or Part 6 of
Title I of ERISA and at the former employee’s or his beneficiary’s sole
expense).
 
-13-

--------------------------------------------------------------------------------


 
(b) Each of the Employee Benefit Plans and Pension Plans intended to qualify
under Section 401 of the Code (“Qualified Plans”) so qualifies and the trusts
maintained thereto are exempt from federal income taxation under Section 501 of
the Code, and, except as disclosed on Schedule 3.14(b), nothing has occurred
with respect to the operation of any such plan which could cause the loss of
such qualification or exemption or the imposition of any liability, penalty or
tax under ERISA or the Code.
 
(c) All contributions and premiums required by Law or by the terms of any
Employee Benefit Plan or Pension Plan which are money purchase plans or any
agreement relating thereto have been timely made (without regard to any waivers
granted with respect thereto) to any funds or trusts established thereunder or
in connection therewith, and no accumulated funding deficiencies exist in any of
such plans subject to Section 412 of the Code.
 
(d) No Employee Benefit Plans and Pension Plans are subject to Title IV of
ERISA.
 
(e) Each of the Employee Benefit Plans and Pension Plans has been maintained, in
all material respects, in accordance with its terms and all provisions of
applicable Law.
 
3.15.  Labor.
 
(a) Except as set forth on Schedule 3.15(a), the Seller is not party to any
labor or collective bargaining agreement and there are no labor or collective
bargaining agreements which pertain to employees of the Seller. The Seller has
delivered or otherwise made available to the Purchaser true, correct and
complete copies of the labor or collective bargaining agreements listed on
Schedule 3.15(a), together with all amendments, modifications or supplements
thereto.
 
(b) Except as set forth on Schedule 3.15(b), no employees of the Seller are
represented by any labor organization. No labor organization or group of
employees of the Seller has made a pending demand for recognition, and there are
no representation proceedings or petitions seeking a representation proceeding
presently pending or, to the best knowledge of the Seller, threatened to be
brought or filed, with the National Labor Relations Board or other labor
relations tribunal. There is no organizing activity involving the Seller pending
or, to the best knowledge of the Seller, threatened by any labor organization or
group of employees of the Seller.
 
-14-

--------------------------------------------------------------------------------


 
(c) There are no (i) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (ii) material grievances or other labor disputes pending or, to
the best knowledge of the Seller, threatened against or involving the Seller.
There are no unfair labor practice charges, grievances or complaints pending or,
to the best knowledge of the Seller, threatened by or on behalf of any employee
or group of employees of the Seller.
 
3.16.  Litigation. Except as set forth in Schedule 3.16, there is no suit,
action, proceeding, investigation, claim or order pending or, to the knowledge
of the Seller, overtly threatened against the Seller (or to the knowledge of the
Seller, pending or threatened, against any of the officers, directors or key
employees of the Seller with respect to their business activities on behalf of
the Seller, or to which the Seller is otherwise a party, which, if adversely
determined, would have a Material Adverse Effect, before any court, or before
any governmental department, commission, board, agency, or instrumentality; nor
to the knowledge of the Seller is there any reasonable basis for any such
action, proceeding, or investigation. The Seller is not subject to any judgment,
order or decree of any court or governmental agency except to the extent the
same are not reasonably likely to have a Material Adverse Effect and is not
engaged in any legal action to recover monies due it or for damages sustained by
it. 
 
3.17.  Compliance with Laws; Permits.
 
(a) The Seller is in compliance with all federal, state and local statutes,
laws, rules, regulations, orders and ordinances (“Laws”) applicable to it or to
the conduct of its business or operations or the use of its properties
(including any leased properties) and assets, except for such non-compliances as
would not, individually or in the aggregate, have a Material Adverse Effect. The
Seller has all governmental permits and approvals from state, federal or local
authorities which are required for it to operate its business, except for those
the absence of which would not, individually or in the aggregate, have a
Material Adverse Effect.
 
3.18.  Environmental Matters. Except as set forth on Schedule 3.18 hereto:
 
(a) the operations of the Seller are in compliance with all applicable laws
promulgated by any governmental entity which prohibit, regulate or control any
hazardous material or hazardous material activity (“Environmental Laws”) and all
permits issued pursuant to Environmental Laws or otherwise;
 
(b) the Seller has obtained all permits required under all applicable
Environmental Laws necessary to operate its business;
 
(c) the Seller is not the subject of any outstanding written order or Contract
with any governmental authority or person respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any release or threatened release of a Hazardous
Material (“Release”);
 
-15-

--------------------------------------------------------------------------------


 
(d) the Seller has not received any written communication alleging either or
both that it may be in violation of any Environmental Law, or any permit issued
pursuant to Environmental Law, or may have any liability under any Environmental
Law;
 
(e) the Seller does not have any current contingent liability in connection with
any Release into the indoor or outdoor environment (whether on-site or
off-site);
 
(f) there are no investigations of the business, operations, or currently or
previously owned, operated or leased property of the Seller pending or, to the
Seller’s knowledge, threatened which could lead to the imposition of any
liability pursuant to Environmental Law;
 
(g) to the Seller’s knowledge, there is not located at any of the properties of
the Seller any (i) underground storage tanks, (ii) asbestos-containing material
or (iii) equipment containing polychlorinated biphenyls; and,
 
(h) the Seller has provided to the Purchaser all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of the Seller.
 
3.19.  Insurance. Schedule 3.19 sets forth a complete and accurate list of all
policies of insurance of any kind or nature covering the Seller or any of its
employees, properties or assets, including, without limitation, policies of
life, disability, fire, theft, workers compensation, employee fidelity and other
casualty and liability insurance. All such policies are in full force and
effect, and, to the Seller’s knowledge, it is not in default of any provision
thereof, except for such defaults as would not, individually or in the
aggregate, have a Material Adverse Effect. 
 
3.20.  Inventories. The inventories of the Seller are in good and marketable
condition, and are saleable in the ordinary course of business.
 
3.21.  Customers and Suppliers. Schedule 3.21 sets forth a list of the twenty
(20) largest customers and the twenty (20) largest suppliers of the Seller, as
measured by the dollar amount of purchases therefrom or thereby, during each of
the fiscal year ended 2006, showing the approximate total sales by the Seller to
each such customer and the approximate total purchases by the Seller from each
such supplier, during such period. Since the Seller Balance Sheet Date, there
has not been any material adverse change in the business relationship of the
Seller with any customer or supplier listed on Schedule 3.21.
 
3.22.  No Misrepresentations. No representation or warranty of the Seller
contained in this Agreement or in any schedule hereto or in any certificate or
other instrument furnished by the Seller to the Purchaser pursuant to the terms
hereof, taken as a whole, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.
 
3.23.  Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Seller in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof. Seller has previously retained
Thomas Murphy & Associates. Seller believes that no fee is due to Thomas Murphy
& Associates as a result of that agreement, but any such fee would be paid by
Seller.
 
-16-

--------------------------------------------------------------------------------


 
3.24.  Patriot Act. The Seller certifies that, to the best of the Seller’s
knowledge, the Seller has not been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224. The Seller
hereby acknowledges that the Purchaser seeks to comply with all applicable Laws
concerning money laundering and related activities. In furtherance of those
efforts, the Seller hereby represents, warrants and agrees that: (i) none of the
cash or property owned by the Seller has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by the Seller has, and this Agreement will not,
cause the Seller to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001. 
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF
PURCHASER
 
The Purchaser represents and warrants that:
 
4.1.  Organization and Good Standing. Purchaser is a corporation duly
incorporated and validly existing and in good standing under the laws of the
State of Delaware.
 
4.2.  Authorization of Agreement. The Purchaser has full corporate power and
authority to execute and deliver this Agreement, the Employment Agreement and
each other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by the Purchaser in connection with the consummation
of the transactions contemplated hereby and thereby (together with the
Employment Agreement, the “Purchaser Documents”), and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by the Purchaser of this Agreement and each Purchaser Document have
been duly authorized by all necessary corporate action on behalf of the
Purchaser. This Agreement has been, and each Purchaser Document will be at or
prior to the Closing, duly executed and delivered by the Purchaser and (assuming
the due authorization, execution and delivery by the other parties hereto and
thereto) this Agreement constitutes, and each Purchaser Document when so
executed and delivered will constitute, legal, valid and binding obligations of
the Purchaser, enforceable against the Purchaser in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 
-17-

--------------------------------------------------------------------------------


 
4.3.  Conflicts; Consents of Third Parties. 
 
(a) Except as set forth on Schedule 4.3 hereto, neither of the execution and
delivery by the Purchaser of the Purchaser Documents, nor the compliance by the
Purchaser with any of the provisions hereof or thereof will (i) conflict with,
or result in the breach of, any provision of the certificate of incorporation,
or certificate of formation, or by-laws of the Purchaser, (ii) conflict with,
violate, result in the breach of, or constitute a default under any note, bond,
mortgage, indenture, license, agreement or other obligation to which the
Purchaser is a party or by which the Purchaser or its respective properties or
assets are bound or (iii) violate any statute, rule, regulation, order or decree
of any governmental body or authority by which the Purchaser is bound, except,
in the case of clauses (ii) and (iii), for such violations, breaches or defaults
as would not, individually or in the aggregate, have a material adverse effect
on the business, properties, results of operations, prospects, conditions
(financial or otherwise) of the Purchaser and its subsidiaries, taken as a
whole.
 
(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or the Purchaser Documents or the compliance by
Purchaser with any of the provisions hereof or thereof.
 
4.4.  Litigation. There are no Legal Proceedings pending or, to the best
knowledge of the Purchaser, threatened that are reasonably likely to prohibit or
restrain the ability of the Purchaser to enter into this Agreement or consummate
the transactions contemplated hereby.
 
4.5.  Financial Advisors. No person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Purchaser in connection with the
transactions contemplated by this Agreement and no person is entitled to any fee
or commission or like payment in respect thereof.
 
4.6.  Patriot Act. The Purchaser certifies that, to the best of the Purchaser’s
knowledge, the Purchaser has not been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224. The
Purchaser hereby acknowledges that the Seller seeks to comply with all
applicable Laws concerning money laundering and related activities. In
furtherance of those efforts, the Purchaser hereby represents, warrants and
agrees that: (i) none of the cash or property owned by the Purchaser has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Purchaser has, and
this Agreement will not, cause the Purchaser to be in violation of the United
States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001.
 
4.7.  No Misrepresentations. No representation or warranty of the Seller
contained in this Agreement or in any schedule hereto or in any certificate or
other instrument furnished by the Seller to the Purchaser pursuant to the terms
hereof, taken as a whole, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.
 
-18-

--------------------------------------------------------------------------------


 
ARTICLE V.
COVENANTS
 
5.1.  Access to Information. The Seller and Owners agree that, prior to the
Closing Date, the Purchaser shall be entitled, through its officers, employees
and representatives (including, without limitation, its legal advisors and
accountants), to make such investigation of the properties, businesses and
operations of the Seller and such examination of the books, records and
financial condition of the Seller as it reasonably requests and to make extracts
and copies of such books and records. Any such investigation and examination
shall be conducted during regular business hours and under reasonable
circumstances, and the Seller shall cooperate fully therein. No investigation by
the Purchaser prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Seller contained in the Seller Documents. In order that the Purchaser may have
full opportunity to make such physical, business, accounting and legal review,
examination or investigation as it may reasonably request of the affairs of the
Seller, Seller shall cause its officers, employees, consultants, agents,
accountants, attorneys and other representatives to cooperate fully with such
representatives in connection with such review and examination.
 
5.2.  Conduct of the Business Pending the Closing.
 
(a) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, the Seller shall:
 
(i) conduct its business only in the ordinary course consistent with past
practice;
 
(ii) use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill and (B) preserve its present relationship with Persons having business
dealings with it;
 
(iii) maintain (A) all of its assets and properties in their current condition,
ordinary wear and tear excepted and (B) insurance upon all of its properties and
assets in such amounts and of such kinds comparable to that in effect on the
date of this Agreement;
 
(iv) (A) maintain its books, accounts and records in the ordinary course of
business consistent with past practices, (B) continue to collect accounts
receivable and pay accounts payable utilizing normal procedures and without
discounting or accelerating payment of such accounts, and (C) comply with all
contractual and other obligations applicable to its operation; and
 
(v) comply in all material respects with applicable Laws.
 
(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, the Seller shall not:
 
(i) except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other Person;
 
-19-

--------------------------------------------------------------------------------


 
(ii) subject to any Lien (except for liens that do not materially impair the use
of the property subject thereto in their respective businesses as presently
conducted), any of its properties or assets (whether tangible or intangible);
 
(iii) acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of its material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice);
 
(iv) cancel or compromise any debt or claim or waive or release any material
right except in the ordinary course of business consistent with past practice;
 
(v) enter into any commitment for capital expenditures in excess of $5,000 for
any individual commitment and $20,000 for all commitments in the aggregate;
 
(vi) introduce any material change with respect to its operation, including any
material change in the types, nature, composition or quality of its products or
services, experience any material change in any contribution of its product
lines to its revenues or net income, or, other than in the ordinary course of
business, make any change in product specifications or prices or terms of
distributions of such products;
 
(vii) enter into any transaction or make or enter into any Contract which by
reason of its size or otherwise is not in the ordinary course of business
consistent with past practice;
 
(viii) enter into or agree to enter into any merger or consolidation with, any
corporation or other entity, and not engage in any new business or invest in,
make a loan, advance or capital contribution to, or otherwise acquire the
securities of any other Person;
 
(ix) except for transfers of cash pursuant to normal cash management practices,
make any investments in or loans to, or pay any fees or expenses to, or enter
into or modify any Contract with any Affiliate; or
 
(x) agree to do anything prohibited by this Section 5.2 or anything which would
make any of the representations and warranties of the Seller in this Agreement
or the Seller Documents untrue or incorrect in any material respect as of any
time through and including the Closing Date.
 
5.3.  Consents. The Seller shall use its best efforts, and the Purchaser shall
cooperate with the Seller, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement; provided, however, that neither the Seller nor the Purchaser
shall be obligated to pay any consideration therefor to any third party from
whom consent or approval is requested.
 
5.4.  Other Actions. Each of the Seller, Owners and Purchaser shall use its best
efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement, and (ii) cause the fulfillment at
the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.
 
-20-

--------------------------------------------------------------------------------


 
5.5.  No Solicitation. The Seller will not, and will not cause or permit any of
its members, officers, employees, representatives or agents (collectively, the
“Representatives”) to, directly or indirectly, (i) discuss, negotiate,
undertake, authorize, recommend, propose or enter into, either as the proposed
surviving, merged, acquiring or acquired entity, any transaction involving a
merger, consolidation, business combination, purchase or disposition of any
amount of the assets or capital stock or other equity interest in it other than
the transactions contemplated by this Agreement (an “Acquisition Transaction”),
(ii) facilitate, encourage, solicit or initiate discussions, negotiations or
submissions of proposals or offers in respect of an Acquisition Transaction,
(iii) furnish or cause to be furnished, to any Person, any information
concerning its business, operations, properties or assets in connection with an
Acquisition Transaction, or (iv) otherwise cooperate in any way with, or assist
or participate in, facilitate or encourage, any effort or attempt by any other
Person to do or seek any of the foregoing. The Seller will inform the Purchaser
in writing immediately following the receipt by the Seller or any Representative
of any proposal or inquiry in respect of any Acquisition Transaction.
 
5.6.  Conduct of Business by Purchaser. From the date of Closing through the
date of payment of the Purchase Price in accordance with terms specified in
Section 1.4, Purchaser shall:
 
(a) run the Business in a commercially reasonable manner;


(b) dedicate capital and personnel to the Business and otherwise act in good
faith in dealing with, managing and operating the Business; 


(c) pursue customer opportunities for the Business, as the Purchaser may deem to
be in the best interests; and
 
(d) process all transactions and provide customer service with regard to the
Business at a level at least equal to that currently provided by Seller to its
customers;
 
5.7.  Preservation of Records. The Seller, Owners and Purchaser agree that each
of them shall preserve and keep the records held by it relating to the business
of the Seller for a period of three years from the Closing Date (six years with
respect to tax related records) and shall make such records and personnel
available to the other as may be reasonably required by such party in connection
with, among other things, preparation of financial statements, disclosure of
information to the Securities and Exchange Commission, stock exchange or similar
entity, any insurance claims by, legal proceedings against or governmental
investigations of the Seller, the Purchaser or any of their Affiliates or in
order to enable the Seller or Purchaser to comply with their respective
obligations under this Agreement, the Employment Agreements and each other
agreement, document or instrument contemplated hereby or thereby. In the event
the Seller, the or Purchaser wishes to destroy such records after that time,
such party shall first give ninety (90) days prior written notice to the other
and such other party shall have the right at its option and expense, upon prior
written notice given to such party within that ninety (90) day period, to take
possession of the records within one hundred and eighty (180) days after the
date of such notice.
 
-21-

--------------------------------------------------------------------------------


 
5.8.  Publicity. The Seller shall not issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the Purchaser hereto, which
approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of the Purchaser, disclosure is otherwise required by applicable Law,
provided that, to the extent required by applicable Law, the party intending to
make such release shall use its best efforts consistent with such applicable Law
to consult with the other party with respect to the text thereof. 
 
5.9.  Use of Name. Except as stated on Schedule 3.12, the Seller hereby agrees
that upon the consummation of the transactions contemplated hereby, the
Purchaser shall have the sole right to the use of the name “Ready Mobile” “Mojo
Mobile” and variations thereof and the Seller shall not, and shall not cause or
permit any Affiliate to use such name or any variation or simulation thereof. 
 
ARTICLE VI.
CONDITIONS TO CLOSING
 
6.1.  Conditions Precedent to Obligations of Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by the Purchaser in
whole or in part to the extent permitted by applicable Law):
 
(a) all representations and warranties of the Seller and Owners contained herein
shall be true and correct as of the date hereof;
 
(b) all representations and warranties of the Seller contained herein qualified
as to materiality shall be true and correct, and the representations and
warranties of the Seller contained herein not qualified as to materiality shall
be true and correct in all material respects, at and as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that time;
 
(c) the Seller shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;
 
(d) the Purchaser shall have been furnished with certificates (dated the Closing
date and in form and substance reasonably satisfactory to the Purchaser)
executed by the Seller certifying as to the fulfillment of the conditions
specified in Sections 6.1(a), 6.1(b) and 6.1(c) hereof, and resolutions of the
Board of Directors of the Seller authorizing the acquisition of the Seller;
 
(e) the Purchaser shall have obtained all consents and waivers referred to in
Section 4.3 hereof with respect to the transactions contemplated by this
Agreement and the Purchaser Documents;
 
-22-

--------------------------------------------------------------------------------


 
(f) there shall not have been or occurred any event which will have a Material
Adverse Effect;
 
(g) the Seller shall have obtained all consents and waivers referred to in
Section 3.5 hereof, in a form reasonably satisfactory to the Purchaser, with
respect to the transactions contemplated by this Agreement and the Seller
Documents;
 
(h) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller or the Purchaser seeking to restrain or prohibit
or to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby, and there shall not be in effect any order by
a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
 
(i) Dennis Henderson, Fred Haumesser, Glen Jasper shall have entered into the
Employment Agreements with the Purchaser, substantially in the form of Exhibit B
hereto (the “Employment Agreements”;
 
(j) the Purchaser shall have received disclosure schedules required pursuant to
Article 3 hereof, which shall be reasonably satisfactory to the Purchaser.
 
6.2.  Conditions Precedent to Obligations of the Seller and Owners. The
obligations of the Seller and Owners to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, prior to or on the Closing
Date, of each of the following conditions (any or all of which may be waived by
the Seller in whole or in part to the extent permitted by applicable law):
 
(a) all representations and warranties of the Purchaser contained herein shall
be true and correct as of the date hereof;
 
(b) all representations and warranties of the Purchaser contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;
 
(c) the Purchaser shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
 
(d) the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Seller) executed
by the Purchaser certifying as to the fulfillment of the conditions specified in
Sections 6.2(a), 6.2(b) and 6.2(c), and resolutions of the Board of Directors of
the Purchaser authorizing the acquisition of the Seller;
 
(e) there shall not be in effect any order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; and
 
-23-

--------------------------------------------------------------------------------


 
(f) the Purchaser shall have entered into the Employment Agreements,
substantially in the form of Exhibit B hereto.
 
ARTICLE VII.
DOCUMENTS TO BE DELIVERED
 
7.1.  Documents to be Delivered by the Seller. At the Closing, the Seller shall
deliver, or cause to be delivered, to the Purchaser the following:
 
(a) the opinion of Davis, Brown, Koehn, Shors and Roberts, PC counsel to the
Seller, in a mutually acceptable form;
 
(b) the certificates and resolutions referred to in Section 6.1(d);
 
(c) hereof copies of all consents and waivers referred to in Section 6.1(g)
hereof;
 
(d) Employment Agreements, substantially in the form of Exhibit B hereto, duly
executed; and
 
(e) such other documents as the Purchaser shall reasonably request.
 
7.2.  Documents to be Delivered by the Purchaser. At the Closing, the Purchaser
shall deliver to the Seller the following:
 
(a) the certificates and resolutions referred to in Section 6.2(d) hereof;
 
(b) the opinion of Sichenzia Ross Friedman Ference LLP, counsel to Purchaser, in
a mutually acceptable form; and
 
(c) such other documents as the Seller shall reasonably request.
 
ARTICLE VIII.
NON-COMPETITION, NON-SOLICITATION
 
8.1 Non-competition. For a period of five (5) years after the Closing Date,
Owners shall not, in any states in which the Company conducts business, directly
or indirectly invest in, own, manage, operate, finance, control, advise, render
services to or guarantee the obligations of any party engaged in or planning to
become engaged in the Business (“Competing Business”), provided, however, that
Seller may purchase or otherwise acquire up to (but not more than) five percent
(5 %) of any class of the securities of any Person (but may not otherwise
participate in the activities of such Person) if such securities are listed on
any national or regional securities exchange or have been registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended.


-24-

--------------------------------------------------------------------------------


 
8.2 Non-solicitation. For a period of five (5) years after the Closing Date,
Owners shall not, directly or indirectly:
 
(a) solicit the business of any person who is a customer of Purchaser;


(b) cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation
of Purchaser to cease doing business with Purchaser, to deal with any competitor
of Purchaser or in any way interfere with its relationship with Purchaser;


(c) cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation
of Seller on the Closing Date or within the year preceding the Closing Date to
cease doing business with Purchaser, to deal with any competitor of Purchaser or
in any way interfere with its relationship with Purchaser; or


(d) hire, retain or attempt to hire or retain any employee or independent
contractor of Purchaser or in any way interfere with the relationship between
Purchaser and any of its employees or independent contractors.


8.3 Exception. Notwithstanding the above, it is specifically agreed that DC
Cellular Ventures, and its owners and affiliates, may continue to engage in the
business of creating, marketing, and distributing GSM (Global System for Mobile
Communications) products and that the conduct of such business shall not be
deemed to be a violation of this Section 8.

 
ARTICLE IX.
INDEMNIFICATION
 
9.1.  Indemnification.
 
(a) Subject to Section 9.2 hereof, the Seller and the Owners hereby agree to
indemnify and hold the Purchaser and their respective directors, officers,
employees, Affiliates, agents, successors and assigns (collectively, the
“Purchaser Indemnified Parties”) harmless from and against:
 
(i) any and all liabilities of the Seller of every kind, nature and description,
absolute or contingent, existing as against the Seller prior to and including
the Closing Date or thereafter coming into being or arising by reason of any
state of facts existing, or any transaction entered into, on or prior to the
Closing Date;
 
(ii) subject to Section 9.3, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Seller set forth in Section 3
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Seller pursuant to this Agreement, to be true and correct
in all respects as of the date made;
 
-25-

--------------------------------------------------------------------------------


 
(iii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Seller under this Agreement;
 
(iv) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys’ and
other professionals’ fees and disbursements (collectively, “Expenses”) incident
to any and all losses, liabilities, obligations, damages, costs and expenses
with respect to which indemnification is provided hereunder (collectively,
“Losses”); and
 
(v) any noncompliance with the bulk-transfer provisions of the Uniform
Commercial Code (or any similar law) or fraudulent transfer law in respect of
the transactions contemplated hereby.
 
(b) Subject to Section 9.2, Purchaser hereby agrees to indemnify and hold the
Seller, the Owners and their Affiliates, agents, successors and assigns
(collectively, the “Seller Indemnified Parties”) harmless from and against:
 
(i) subject to Section 9.3, any and all Losses based upon, attributable to or
resulting from the failure of any representation or warranty of the Purchaser
set forth in Section 4 hereof, or any representation or warranty contained in
any certificate delivered by or on behalf of the Parent pursuant to this
Agreement, to be true and correct as of the date made;
 
(ii) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Purchaser under this
Agreement;
 
(iii) any and all Losses of the Purchaser of every kind, nature and description,
absolute or contingent, existing as against the Purchaser after the Closing Date
coming into being or arising by reason of any state of facts existing, or any
transaction entered into, after the Closing Date;
 
(iv) all costs and expenses of the Seller arising from or in connection with a
claim, suit, action, proceeding or demand brought against the Seller by
WorldGate Services, Inc. in connection with the use of the “MOJO MOBILE”
trademark; and
 
(v) any and all Expenses incident to the foregoing.
 
9.2.  Limitations on Indemnification. An indemnifying party shall not have any
liability under Section 9.1(a)(ii) or Section 9.1(b)(i) hereof unless the
aggregate amount of Losses and Expenses to the indemnified parties finally
determined to arise thereunder based upon, attributable to or resulting from the
failure of any representation or warranty to be true and correct, exceeds
$25,000 (the “Basket”) and, in such event, the indemnifying party shall be
required to pay the entire amount of such Losses and Expenses in excess of
$25,000 (the “Deductible”). Provided, however, that under no circumstance shall
the Seller be required to indemnify Purchaser for Loss and Expense that, in the
aggregate, exceed the amount of the Purchase Price received. Further provided,
however, that under no circumstance shall the Owners be required to indemnify
Purchaser for Loss and Expense that, in the aggregate, exceed the amount of
$590,000.
 
-26-

--------------------------------------------------------------------------------


 
9.3.  Indemnification Procedures.
 
(a) In the event that any Legal Proceedings shall be instituted or that any
claim or demand (“Claim”) shall be asserted by any Person in respect of which
payment may be sought under Section 9.1 hereof (regardless of the Basket or the
Deductible referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party. The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder. If the indemnifying party elects to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim. If the indemnified party defends any Claim, then
the indemnifying party shall reimburse the indemnified party for the Expenses of
defending such Claim upon submission of periodic bills. If the indemnifying
party shall assume the defense of any Claim, the indemnified party may
participate, at his or its own expense, in the defense of such Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of the indemnifying party if,
(i) so requested by the indemnifying party to participate or (ii) in the
reasonable opinion of counsel to the indemnified party, a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Claim.
 
(b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
(c) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
-27-

--------------------------------------------------------------------------------


 
ARTICLE X.
MISCELLANEOUS
 
10.1.  Payment of Sales, Use or Similar Taxes. All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the Purchaser.
 
10.2.  Survival of Representations and Warranties. The parties hereto hereby
agree that the representations and warranties contained in this Agreement or in
any certificate, document or instrument delivered in connection herewith, shall
survive the execution and delivery of this Agreement, and the Closing hereunder,
regardless of any investigation made by the parties hereto; provided, however,
that any claims or actions with respect thereto (other than claims for
indemnifications with respect to the representation and warranties contained in
Sections 3.7, 3.9, 3.16, 3.18, 3.23, 4.4 and 4.5 which shall survive for periods
coterminous with any applicable statutes of limitation) shall terminate unless
within twelve (12) months after the Closing Date written notice of such claims
is given to the Seller or such actions are commenced.
 
10.3.  Expenses. Except as otherwise provided in this Agreement, the Seller, and
the Purchaser shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.
 
10.4.  Specific Performance. The Seller and Owners acknowledge and agree that
the breach of this Agreement would cause irreparable damage to the Purchaser and
that the Purchaser will not have an adequate remedy at law. Therefore, unless
validly terminated pursuant to Section 2.2 above, the obligations of the Seller
and the Purchaser under this Agreement, including, without limitation, the
Seller’s obligation to sell the Assets to the Purchaser and the Purchaser’s
obligations under Section 5.6 shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith. Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.
 
10.5.  Further Assurances. The Seller and the Purchaser each agrees to execute
and deliver such other documents or agreements and to take such other action as
may be reasonably necessary or desirable for the implementation of this
Agreement and the consummation of the transactions contemplated hereby.
 
10.6.  Submission to Jurisdiction; Consent to Service of Process
 
(a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
-28-

--------------------------------------------------------------------------------


 
(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 10.9.
 
10.7.  Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
10.8.  Table of Contents and Headings. The table of contents and section
headings of this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement.
 
10.9.  Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties (and shall also be
transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
 
If to Purchaser:


Titan Wireless RM, Inc.
407 International Parkway, Suite 403
Richardson, TX 75081 
Attn: Bryan Chance 
Phone: (972) 470-9100
Fax:  (972) 767-3117


-29-

--------------------------------------------------------------------------------


 
With a copy to:


Thomas A. Rose, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10018
Phone: 212-930-9700
Fax: 212-930-9725


If to Seller or Owners:


Ready Mobile LLC
4364 114th Street
Urbandate, IA 50322
Attn: Jay Eliason
Phone: 515-334-4008
Fax: 515-334-4001


With a copy to:


 Bev Evans, Esq.
Davis, Brown, Koehn, Shors and Roberts, PC
666 Walnut Street, Suite 2500
Des Moines, IA 50309 
Phone: (515) 288-2500
Fax: (515) 243-0654


10.10.  Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
 
10.11.  Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either the Seller or the
Purchaser (by operation of law or otherwise) without the prior written consent
of the other parties hereto and any attempted assignment without the required
consents shall be void.
 
-30-

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]
 

Titan Wireless RM, Inc.     Ready Mobile LLC               By:  /s/      By: 
/s/ 

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------



 

Asper Eliason Partnership    
DC Cellular Ventures, LLC
              By:  /s/      By:  /s/ 

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

Eliason Management Company, Inc     Jay Eliason               By:  /s/      /s/ 

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------



 
-31-

--------------------------------------------------------------------------------


 